DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 1/9/2020 that has been entered, wherein claims 1-15 are pending and claims 1-4 and 12-13 are withdrawn.

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I, an OLED display as seen in Fig. 5
The examiner believes claim 5-11 and 14-15 read on Fig. 5.
Species II, an OLED display as seen in Fig. 11
The examiner believes claim 1-2, 11-12 and 15 read on Fig. 11.
Species III, an OLED display as seen in Fig. 14
The examiner believes claim 3-4, 11, 13 and 15 read on Fig. 14.
The species are independent or distinct because in species I, the connector comprises a third corner of the first storage electrode and a third corner cut portion of the second storage electrode, while in Species II the storage compensator comprises a first corner of the first storage electrode and a second corner of the second storage electrode an in Species III, the storage compensator comprises a first side of the first 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply: The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Ryan Swank on 1/8/2021 a provisional election was made without traverse to prosecute the invention of Fig. 5, claims 5-11 and 14-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 1-4 and 12-13 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 5-10 and 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8  of U.S. Patent No. 10,388,712 in view of Koo et al. (US 2006/0267491 A1).
Regarding claim 5, claim 1 of U.S. Patent No. 10,388,712 recites an organic light emitting diode display device, comprising: 
a substrate; 
a scan line on the substrate and configured to transfer a scan signal; 
a data line and a driving voltage line crossing the scan line and configured to transfer a data voltage and a driving voltage, respectively; 
a switching transistor connected with the scan line and the data line and comprising a switching drain electrode configured to output the data voltage; 
a driving transistor comprising a driving gate electrode; 
a storage capacitor comprising a first storage electrode connected with the driving gate electrode and a second storage electrode connected with the driving voltage line; and 
wherein the storage capacitor comprises: 
a connector in which an edge of the second storage electrode is offset from an edge of the first storage electrode in a direction toward the center of the second storage electrode, and a storage compensator facing the connector.

Claim 1 of U.S. Patent No. 10,388,712 does not recite the connector comprises a third corner of the first storage electrode and a third corner cut portion of the second storage electrode and wherein: the storage capacitor further comprises a main portion in which the edge of the second storage electrode is apart from the edge of the first storage electrode by a main margin width to be offset from the edge of the first storage electrode in a direction away from the center of the second storage electrode, and 
in the storage compensator, the edge of the second storage electrode is apart from the edge of the first storage electrode by a compensation margin width to be offset from the edge of the first storage electrode in a direction toward the center of the second storage electrode. 

Claim 2 of U.S. Patent No. 10,388,712 recites the connector comprises a third corner of the first storage electrode and a third corner cut portion of the second storage electrode. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the combination of claims 1 

Claims 1 and 2 of U.S. Patent No. 10,388,712 do not recite the storage capacitor further comprises a main portion in which the edge of the second storage electrode is apart from the edge of the first storage electrode by a main margin width to be offset from the edge of the first storage electrode in a direction away from the center of the second storage electrode, and in the storage compensator, the edge of the second storage electrode is apart from the edge of the first storage electrode by a compensation margin width to be offset from the edge of the first storage electrode in a direction toward the center of the second storage electrode.

Koo teaches an organic light emitting diode display device(Fig. 5-6) wherein the storage capacitor(Cst, ¶0056) further comprises a main portion in which the edge of the second storage electrode(132, ¶0069) is apart from the edge of the first storage electrode(131, ¶0065) by a main margin width to be offset from the edge of the first storage electrode(131, ¶0065) in a direction away from the center of the second storage electrode(132, ¶0069), and in the storage compensator(please see examiner annotated Fig. 5), the edge of the second storage electrode(132, ¶0069) is apart from the edge of the first storage electrode(131, ¶0065) by a compensation margin width to be offset from the edge of the first storage electrode(131, ¶0065) in a direction toward the 

Regarding claim 6, Claim 3, of U.S. Patent No. 10,388,712 recites the organic light emitting diode display device of claim 5, further comprising: a semiconductor on the substrate and comprising a switching channel of the switching transistor and a driving channel of the driving transistor which are apart from each other, wherein the driving channel overlaps with the driving gate electrode.

Regarding claim 7, Claim 4 of U.S. Patent No. 10,388,712 recites the organic light emitting diode display device of claim 6, wherein: the first storage electrode corresponds to the driving gate electrode, and the second storage electrode is on the same layer as the data line and the driving voltage line.

Regarding claim 8, Claim 5 of U.S. Patent No. 10,388,712 recites the organic light emitting diode display device of claim 6, wherein: the driving channel has at least one curved portion.

Regarding claim 9, Claim 6  of U.S. Patent No. 10,388,712 recites the organic light emitting diode display device of claim 6, further comprising: a compensation transistor comprising a compensation gate electrode which is a part of the scan line, and a compensation source electrode and a compensation drain electrode in the semiconductor; and a first data connector on the same layer as the data line and connecting the first storage electrode and the compensation drain electrode.

Regarding claim 10, Claim 7 of U.S. Patent No. 10,388,712 recites the organic light emitting diode display device of claim 9, wherein: the first data connector is connected with the third corner of the first storage electrode.

Regarding claim 14, Claim 9 of U.S. Patent No. 10,388,712 recites the organic light emitting diode display device of claim 5, wherein the driving transistor further comprises a driving source electrode, and the driving source electrode is connected with the switching drain electrode.

Claims 11 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9  of U.S. Patent No. 10,388,712 in view of Kang at al. (US 2012/0001885 A1) as cited on the IDS dated 6/26/2019.
Regarding claim 11, Claim 9 of U.S. Patent No. 10,388,712 recites an organic light emitting diode display device, comprising: 
a substrate; 
a scan line on the substrate and configured to transfer a scan signal;
 a data line and a driving voltage line crossing the scan line and configured to transfer a data voltage and a driving voltage, respectively; 
a switching transistor connected with the scan line and the data line and comprising a switching drain electrode configured to output the data voltage; 
a driving transistor comprising a driving gate electrode;
a storage capacitor comprising a first storage electrode connected with the driving gate electrode and a second storage electrode connected with the driving voltage line; and an organic light emitting diode electrically connected with a driving drain electrode of the driving transistor, wherein the storage capacitor comprises: 
a connector in which an edge of the second storage electrode is offset from an edge of the first storage electrode in a direction toward the center of the second storage electrode, and 
a storage compensator facing the connector, wherein: 

in the storage compensator, the edge of the second storage electrode is apart from the edge of the first storage electrode by a compensation margin width to be offset from the edge of the first storage electrode in a direction toward the center of the second storage electrode.

Claim 9 of U.S. Patent No. 10,388,712 does not recite the driving voltage line comprises a first driving voltage line parallel with the data line and a second driving voltage line crossing the data line, and the first driving voltage line is on the same layer as the data line, and the second driving voltage line is on the same layer as the scan line.

Kang teaches an OLED display device(Fig. 2), wherein the driving voltage line comprises a first driving voltage line(VDD1, ¶0060) parallel with the data line(DL, ¶0062) and a second driving voltage line(Vdd2, ¶0061) crossing the data line(DL, ¶0062) and, and the first driving voltage line(VDD1, ¶0060 is on the same layer(¶0067) as the data line(DL, ¶0062), the second driving voltage line(Vdd2, ¶0061) is on the same layer(¶0065) as the scan line(GL, ¶0061). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device as taught by Matsumoto, so that the driving voltage line comprises a first driving voltage line parallel 

Regarding claim 15, Claim 9 of U.S. Patent No. 10,388,712 recites the organic light emitting diode display device of claim 11, wherein the driving transistor further comprises a driving source electrode, and the driving source electrode is connected with the switching drain electrode. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-7 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koo et al. (US 2006/0267491 A1).
Regarding claim 5, Koo teaches an organic light emitting diode display device(Fig. 5-6), comprising: 
a substrate(100); 
a scan line(151, ¶0055) on the substrate(100); 
a data line(152, ¶0055) and a driving voltage line(153, ¶0055) crossing the scan line(151, ¶0055); 
a switching transistor(M2, ¶0056) connected with the scan line(151, ¶0055) and the data line(152, ¶0055) and comprising a switching drain electrode(not pictured, drain electrode of M2, ¶0059, ¶0064); 
a driving transistor(M1, ¶0056) comprising a driving gate electrode(112, ¶0065); 
a storage capacitor(Cst, ¶0056) comprising a first storage electrode(131, ¶0065) connected with the driving gate electrode(112, ¶0065) and a second storage electrode(132, ¶0069) connected with the driving voltage line(153, ¶0055); and 
an organic light emitting diode(OLED, ¶0071) electrically connected with a driving drain electrode(111c, ¶0064) of the driving transistor(M1, ¶0056), 
wherein the storage capacitor(Cst, ¶0056) comprises: 
a connector(please see examiner annotated Fig. 5) in which an edge of the second storage electrode(132, ¶0069) is offset from an edge of the first storage electrode(131, ¶0065) in a direction toward the center of the second storage electrode(132, ¶0069), and 

wherein: 
the storage capacitor(Cst, ¶0056) further comprises a main portion in which the edge of the second storage electrode(132, ¶0069) is apart from the edge of the first storage electrode(131, ¶0065) by a main margin width to be offset from the edge of the first storage electrode(131, ¶0065) in a direction away from the center of the second storage electrode(132, ¶0069), and 
in the storage compensator(please see examiner annotated Fig. 5), the edge of the second storage electrode(132, ¶0069) is apart from the edge of the first storage electrode(131, ¶0065) by a compensation margin width to be offset from the edge of the first storage electrode(131, ¶0065) in a direction toward the center of the second storage electrode(132, ¶0069), and, wherein: 
the connector comprises a third corner of the first storage electrode(131, ¶0065) and a third corner cut portion of the second storage electrode(132, ¶0069).

    PNG
    media_image1.png
    1186
    1076
    media_image1.png
    Greyscale

Regarding the limitation of a scan line(151, ¶0055) … configured to transfer a scan signal; a data line(152, ¶0055) and a driving voltage line(153, ¶0055) … configured to transfer a data voltage and a driving voltage, respectively; and a switching drain electrode(not pictured, drain electrode of M2, ¶0059, ¶0064) configured 
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed, [i.e. configured to], does not differentiate the claimed apparatus from a prior art apparatus" when the prior art apparatus teaches all the structural limitations of the claim, MPEP 2114 (II). 

Regarding claim 6, Koo teaches the organic light emitting diode display device of claim 5, further comprising: 
a semiconductor(111, ¶0064) on the substrate(100) and comprising a switching channel(not pictured, channel of M2, ¶0059, ¶0064) of the switching transistor(M2, ¶0056) and a driving channel(111a, ¶0064) of the driving transistor(M1, ¶0056) which are apart from each other, 
wherein the driving channel(111a, ¶0064) overlaps with the driving gate electrode(112, ¶0065).

Regarding claim 7, Koo teaches the organic light emitting diode display device of claim 6, wherein: 

the second storage electrode(132, ¶0069) is on the same layer(102) as the data line(152, ¶0055) and the driving voltage line(153, ¶0055).

Regarding claim 14, Koo teaches the organic light emitting diode display device of claim 5, wherein the driving transistor(M1, ¶0056) further comprises a driving source electrode(11b, ¶0064), and the driving source electrode(11b, ¶0064) is connected(electrically via Cst) with the switching drain electrode(not pictured, drain electrode of M2, ¶0059, ¶0064).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US 2006/0267491 A1) in view of Fukumoto at al. (US 2004/0256997 A1) as cited on the IDS dated 6/26/2019.
Regarding claim 8, Koo teaches the organic light emitting diode display device of claim 6, but is silent in regards to the driving channel(111a, ¶0064) has at least one curved portion.
Fukumoto teaches an OLED display device(Fig. 5). Fukumoto teaches the driving channel(5007, ¶0096) has at least one curved portion(¶0096). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Koo, so that the driving channel has at least one curved portion, as taught by Fukumoto, so that the channel length U the channel width W thereof is larger than that of the current controlling transistor(¶0096).

Claim 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US 2006/0267491 A1) in view of Kang at al. (US 2012/0001885 A1) as cited on the IDS dated 6/26/2019.
Regarding claim 11, Koo teaches an organic light emitting diode(OLED, ¶0071) display device, comprising: 
a substrate(100); 
a scan line(151, ¶0055) on the substrate(100); 
a data line(152, ¶0055) and a driving voltage line(153, ¶0055) crossing the scan line(151, ¶0055); 

a driving transistor(M1, ¶0056) comprising a driving gate electrode(112, ¶0065); 
a storage capacitor(Cst, ¶0056) comprising a first storage electrode(131, ¶0065) connected with the driving gate electrode(112, ¶0065) and a second storage electrode(132, ¶0069) connected with the driving voltage line(153, ¶0055); and 
an organic light emitting diode(OLED, ¶0071) electrically connected with a driving drain electrode(111c, ¶0064) of the driving transistor(M1, ¶0056), wherein the storage capacitor(Cst, ¶0056) comprises: 
a connector(please see examiner annotated Fig. 5) in which an edge of the second storage electrode(132, ¶0069) is offset from an edge of the first storage electrode(131, ¶0065) in a direction toward the center of the second storage electrode(132, ¶0069), and 
a storage compensator(please see examiner annotated Fig. 5) facing the connector, 
wherein: 
the storage capacitor(Cst, ¶0056) further comprises a main portion in which the edge of the second storage electrode(132, ¶0069) is apart from the edge of the first storage electrode(131, ¶0065) by a main margin width to be offset from the edge of the first storage electrode(131, ¶0065) in a direction away from the center of the second storage electrode(132, ¶0069), and 

wherein: 
the driving voltage line(153, ¶0055) comprises a first driving voltage line(153, ¶0055) parallel with the data line(152, ¶0055) and the first driving voltage line(153, ¶0055) is on the same layer(102) as the data line(152, ¶0055).

Regarding the limitation of a scan line(151, ¶0055) … configured to transfer a scan signal; a data line(152, ¶0055) and a driving voltage line(153, ¶0055) … configured to transfer a data voltage and a driving voltage, respectively; and a switching drain electrode(not pictured, drain electrode of M2, ¶0059, ¶0064) configured to output the data voltage is a recitation how the product/device is being used. The scan line(151, ¶0055), data line(152, ¶0055), driving voltage line(153, ¶0055) and a switching drain electrode(not pictured, drain electrode of M2, ¶0059, ¶0064)  as defined in Koo could be used to transfer a scan signal, transfer a data voltage, transfer a driving voltage, to output the data voltage respectively; and thus Koo anticipates the limitations of this claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed  [i.e. configured to], does not 

Koo does not teach a second driving voltage line crossing the data line(152, ¶0055), and the second driving voltage line is on the same layer as the scan line(151, ¶0055)
Kang teaches an OLED display device(Fig. 2). Kang teaches a second driving voltage line(Vdd2, ¶0061) crossing the data line(DL, ¶0062) and the second driving voltage line(Vdd2, ¶0061) is on the same layer(¶0065) as the scan line(GL, ¶0061). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device as taught by Matsumoto, to include a second driving voltage line crossing the data line and the second driving voltage line is on the same layer as the scan line, as taught by Kang, in order to uniformly and stably drive the image quality of the organic electroluminescent display device(¶D072).

Regarding claim 15, Koo teaches the organic light emitting diode display device of claim 11, wherein the driving transistor(M1, ¶0056) further comprises a driving source electrode(11b, ¶0064), and the driving source electrode(11b, ¶0064) is connected(electrically via Cst) with the switching drain electrode(not pictured, drain electrode of M2, ¶0059, ¶0064).

Claims 5-7, 9-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ebisuno et al. (US 2015/0053953 A1) as cited on the IDS dated 6/26/2019.
Regarding claim 5, Ebisuno teaches an organic light emitting diode display device(Fig. 7 and 9B), comprising: 
a scan line(17, 18, ¶107); 
a data line(16, ¶0103) and a driving voltage line(21, ¶0094) crossing the scan line(17, 18, ¶107) ;
a switching transistor(19, ¶0102) connected with the scan line(17, 18, ¶107) and the data line(16, ¶0103) and comprising a switching drain electrode(drain electrode of switching transistor 19, ¶0102); 
a driving transistor(14, ¶0154) comprising a driving gate electrode(gate electrode of driving transistor 14, ¶0102); 
a storage capacitor(13, ¶0154) comprising a first storage electrode(131, ¶0157) connected(¶0157) with the driving gate electrode(gate electrode of driving transistor 14, ¶0102) and a second storage electrode(132, ¶0157)  connected with the driving voltage line(21, ¶0094); and 
an organic light emitting diode(15, ¶0154) electrically connected with a driving drain electrode(drain electrode of driving transistor 14, ¶0101) of the driving transistor(14, ¶0154), 
wherein the storage capacitor(13, ¶0154) comprises:

a storage compensator(please see examiner modified Fig 7)  facing the
connector(please see examiner modified Fig 7),
wherein:
the storage capacitor(13, ¶0154) further comprises a main portion(please see examiner modified Fig 7)  in which the edge of the second storage electrode(132, ¶0157) is apart from the edge of the first storage electrode(131, ¶0157) by a main margin width(please see examiner modified Fig 7)  to be offset from the edge of the first storage electrode(131, ¶0157) in a direction away from the center of the second storage electrode(132, ¶0157), and 
in the storage compensator(please see examiner modified Fig 7), the edge of the second storage electrode(132, ¶0157) is apart from the edge of the first storage electrode(131, ¶0157) by a compensation margin width(please see examiner modified Fig 7)  to be offset from the edge of the first storage electrode(131, ¶0157) in a direction toward the center of the second storage electrode(132, ¶0157), and,
wherein:
the connector(please see examiner modified Fig 7) comprises a third corner of the first storage electrode(131, ¶0157) and a third corner cut portion of the second storage electrode(132, ¶0157).

    PNG
    media_image2.png
    602
    602
    media_image2.png
    Greyscale

Ebisuno does not explicitly state a substrate however the use of a substrate is well known in the art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a substrate in order provide support and base for the OLED display to be built on. 

The limitation of a scan line … configured to transfer a scan signal a data line and a driving voltage line … configured to transfer a data voltage and a driving voltage, respectively; a switching drain electrode configured to output the data voltage is a purely functional limitation.  The structure as defined in Ebisuno could be used in the  electrode  could be configured to transfer a scan signal, a data voltage, a driving voltage, and to output the data voltage, respectively;) and thus Ebisuno anticipates the limitations of this claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed  [i.e. configured to], does not differentiate the claimed apparatus from a prior art apparatus" when the prior art apparatus teaches all the structural limitations of the claim, MPEP 2114 (II).

Regarding claim 6, Ebisuno teaches the organic light emitting diode display device of claim 5, further comprising:
a semiconductor(¶0141) and comprising a switching channel of the switching transistor(19, ¶0102)  and a driving channel of the driving transistor(14, ¶0154)  which are apart from each other, wherein the driving channel(14, ¶0154)  overlaps with the driving gate electrode(¶0141).

Ebisuno does not explicitly state a substrate however the use of a substrate is well known in the art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a substrate in order provide support and base for the OLED display to be built on. 

Regarding claim 7, Ebisuno teaches the organic light emitting diode display device of claim 6, wherein:


Regarding claim 9, Ebisuno teaches the organic light emitting diode display device of claim 6, further comprising:
a compensation transistor(12, ¶0154) comprising a compensation gate electrode which is a part of the scan line(17, 18, ¶107), and a compensation source electrode and a compensation drain electrode in the semiconductor(¶0141); and 
a first data connector(please see examiner modified Fig 7)  on the same layer(¶0141)  as the data line(16, ¶0103) and connecting the first storage electrode(131, ¶0157) and the compensation drain electrode.

Regarding claim 10, Ebisuno teaches the organic light emitting diode display device of claim 9, wherein:
the first data connector(please see examiner modified Fig 7)  is connected with the third corner of the first storage electrode(131, ¶0157).

Regarding claim 11, Ebisuno teaches an organic light emitting diode display device(Fig. 7 and 9B), comprising: 
a scan line(17, 18, ¶107); 

a switching transistor(19, ¶0102) connected with the scan line(17, 18, ¶107) and the data line(16, ¶0103) and comprising a switching drain electrode(drain electrode of switching transistor 19, ¶0102); 
a driving transistor(14, ¶0154) comprising a driving gate electrode(gate electrode of driving transistor 14, ¶0102); 
a storage capacitor(13, ¶0154) comprising a first storage electrode(131, ¶0157) connected(¶0157) with the driving gate electrode(gate electrode of driving transistor 14, ¶0102) and a second storage electrode(132, ¶0157)  connected with the driving voltage line(21, ¶0094); and 
an organic light emitting diode(15, ¶0154) electrically connected with a driving drain electrode(drain electrode of driving transistor 14, ¶0101) of the driving transistor(14, ¶0154), 
wherein the storage capacitor(13, ¶0154) comprises:
a connector(please see examiner modified Fig 7) in which an edge of the second storage electrode(132, ¶0157) is offset from an edge of the first storage electrode(131, ¶0157) in a direction toward the center of the second storage electrode(132, ¶0157), and 
a storage compensator(please see examiner modified Fig 7)  facing the
connector(please see examiner modified Fig 7),
wherein:

in the storage compensator(please see examiner modified Fig 7), the edge of the second storage electrode(132, ¶0157) is apart from the edge of the first storage electrode(131, ¶0157) by a compensation margin width(please see examiner modified Fig 7)  to be offset from the edge of the first storage electrode(131, ¶0157) in a direction toward the center of the second storage electrode(132, ¶0157), and,
wherein:
the driving voltage line driving voltage line(21, ¶0094) comprises a first driving voltage line driving voltage line(21 parallel to 16, ¶0094) parallel with the data line(16, ¶0103)  and a second driving voltage line(21 crossing 16, ¶0094) crossing the data line(16, ¶0103), and the first driving voltage line driving voltage line(21 parallel to 16, ¶0094) is on the same layer(¶0141) as the data line(16, ¶0103), and the second driving voltage line(21 crossing 16, ¶0094) is on the same layer(¶0141) as the scan line(17, 18, ¶107).

Ebisuno does not explicitly state a substrate however the use of a substrate is well known in the art and it would have been obvious to one of ordinary skill in the art 

The limitation of a scan line … configured to transfer a scan signal a data line and a driving voltage line … configured to transfer a data voltage and a driving voltage, respectively; a switching drain electrode configured to output the data voltage is a purely functional limitation.  The structure as defined in Ebisuno could be used in the manner claimed (i.e. the structure of Ebisuno’s scan line, data line, driving voltage and switching drain electrode  could be configured to transfer a scan signal, a data voltage, a driving voltage, and to output the data voltage, respectively;) and thus Ebisuno anticipates the limitations of this claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed [i.e. configured to], does not differentiate the claimed apparatus from a prior art apparatus" when the prior art apparatus teaches all the structural limitations of the claim, MPEP 2114 (II).

Regarding claim 14, Ebisuno teaches the organic light emitting diode display device of claim 5, wherein
the driving transistor(14, ¶0154) further comprises a driving source electrode(source electrode of driving transistor 14, ¶0101), and the driving source electrode(source electrode of driving transistor 14, ¶0101) is connected with the switching drain electrode(drain electrode of switching transistor 19, ¶0102).


the driving transistor(14, ¶0154) further comprises a driving source electrode(source electrode of driving transistor 14, ¶0101), and the driving source electrode(source electrode of driving transistor 14, ¶0101) is connected with the switching drain electrode(drain electrode of switching transistor 19, ¶0102).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161.  The examiner can normally be reached on M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892